Citation Nr: 0914047	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  08-00 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1942 to January 1946.  He died in January 2007.  
The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The appellant filed a notice of 
disagreement in September 2007.  A decision review officer 
(DRO) conducted a de novo review and confirmed the RO's 
findings in a December 2007 statement of the case (SOC).  An 
appeal was perfected with the submission of the appellant's 
substantive appeal (VA Form 9) in December 2007.  


FINDINGS OF FACT

1.  The Veteran died in January 2007 at the age of 85.  A 
certified death certificate listed the Veteran's cause of 
death as congestive heart failure due to coronary artery 
disease as a consequence of diabetes and hypertension.  An 
autopsy was not performed.  

2.  At the time of the Veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling and bruxism, evaluated as 
noncompensably (zero percent) disabling.

3.  A preponderance of the competent medical evidence of 
record does not indicate that a relationship exists between 
the Veteran's service or his service-connected disability and 
his death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of the 
Veteran's death.  
She contends that the Veteran's service-connected PTSD 
contributed to the cause of his death.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "[an appellant] need only demonstrate that there 
is an 'approximate balance of positive and negative evidence' 
in order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the appellant was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 8, 2007, including a request to "Provide medical 
evidence that will show a reasonable probability that that 
the condition that contributed to the Veteran's death was 
caused by injury or disease that began in service."  

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in the above- 
referenced May 2007 letter, whereby the appellant was advised 
of the provisions relating to the VCAA.  Specifically, the 
appellant was advised that VA would assist her with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the 
appellant that the VA would make reasonable efforts to obtain 
private or non- Federal medical records to include "records 
from State or local governments, private doctors and 
hospitals, or current or former employers."  Furthermore, 
the VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the appellant could 
complete to release private medical records to the VA.  

The May 2007 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It is 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the May 2007 letter specifically 
requested of the appellant:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the appellant that she could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the appellant that she could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

With respect to the appellant's claim, element (1), Veteran 
status, is not at issue.  Element (4) is obviously not 
applicable in a death case.  Moreover, element (5), effective 
date, was rendered moot via the RO's denial of service 
connection for the cause of the Veteran's death.  The 
appellant's claim of entitlement to service connection was 
denied based on element (3), connection between the Veteran's 
service and the cause of his death.  As explained above, the 
appellant has received proper VCAA notice as to her 
obligations, and those of VA, with respect to that crucial 
element.  

In short, the record indicates that the appellant received 
appropriate notice pursuant to the VCAA.

With respect to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and a VA medical opinion concerning the cause of the 
Veteran's death.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim.  The 
Board also notes that the appellant specifically indicated in 
her December 2007 VA Form 9 that she did not want a Board of 
Veterans Appeals (BVA) hearing.  While the Board notes that a 
December 2007 letter from Disabled America Veterans (DAV), 
the Veteran's former representative, indicated that the 
appellant desired a BVA hearing, a review of the claims 
folder reflects that DAV was not the appellant's 
representative in December 2007.  Rather in August 2007, the 
appellant executed a VA Form 21-22 appointing the Oklahoma 
Department of Veterans Affairs as her representative.  
Similarly, in April 2009 DAV informed the Board that the 
appellant no longer wishes to be represented by DAV.  As the 
appellant expressly indicated on her substantive appeal that 
she did not desire a hearing before the Board and DAV was not 
her representative in December 2007, the Board concludes that 
she did not desire a hearing before the Board.  Accordingly, 
the Board will proceed to a decision.  

Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for the cause of the 
Veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.312 (2008).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
Veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2008).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2008).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2008); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2008).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2008).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service- connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).



Analysis

As noted above, Veteran died in January 2007, more than 61 
years after leaving service, at the age of 85.  A certified 
death certificate received from the appellant in February 
2007 in conjunction with her claim lists the Veteran's cause 
of death as congestive heart failure due to coronary artery 
disease as a consequence of diabetes and hypertension.  No 
autopsy was performed.  

The appellant seeks service connection for the cause of the 
Veteran's death.  In substance, she contends that the 
Veteran's service-connected PTSD contributed to the cause of 
his death.  See, e.g., her December 2007 substantive appeal.  
In other words, the appellant believes that the Veteran's 
PTSD led to stress, which hastened his death.  

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Cf. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

There is no question that element (1) has been met.  The 
Board's discussion will therefore focus on elements (2) and 
(3).  

With respect to element (2), as noted above, the appellant 
does not contend that the Veteran's fatal congestive heart 
failure, coronary artery disease, diabetes and hypertension 
had an onset in service.  Rather, the appellant asserts that 
the Veteran's service-connected PTSD contributed to the cause 
of the Veteran's death.  It is not disputed that the Veteran 
was service-connected for PTSD at the time of his death.  
Accordingly, element (2) is satisfied to that extent.  

With respect to crucial element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and 
death, the appellants asserts that the Veteran's death was 
hastened by his service-connected PTSD.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  
The debilitating effects of a service- connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

As noted above, the Veteran's cause of death was cited as 
congestive heart failure due to coronary artery disease as a 
consequence of diabetes and hypertension.  Accordingly, 
resolution of this case hinges on whether there is adequate 
evidence of a nexus between the Veteran's service-connected 
PTSD and his fatal congestive heart failure, coronary artery 
disease, diabetes and hypertension that ultimately caused the 
Veteran's death.  After careful review of the record, the 
Board finds that there is no medical nexus between the 
Veteran's service-connected PTSD and his death, and thus, 
service connection for cause of the Veteran's death is not 
warranted.  

The only medical nexus opinion of record is unfavorable to 
the appellants' claim.  In a November 2008 VA compensation 
and pension (C & P) examination, the examiner reviewed the 
Veteran's medical records to determine whether the Veteran's 
service connected PTSD was a contributing cause of his death.  
The examiner opined that the Veteran's " . . . coronary 
artery disease and congestive heart failure is less likely as 
not caused by or a result of [PTSD]."  The VA C & P examiner 
further stated "Following extensive computer searches of 
journal articles, review of textbooks, and consultation with 
peers for their opinions, this examiner can find no 
literature to support a causal or etiological relationship 
between PTSD and coronary artery disease."  See the November 
2008 VA C & P examination report.  

The Board notes that the appellant has made many statements 
linking the Veteran's PTSD to his cardiovascular condition, 
and ultimately to his death.  However, as a lay person, the 
appellant lacks the capacity to provide evidence that 
requires specialized knowledge, skill, experience, training, 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The 
Board has placed greater probative value on the opinion 
proffered by the November 2008 VA compensation and pension (C 
& P) examiner.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999) 
[The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.]  

Moreover, the Board notes that PTSD was not listed as a 
contributory cause of death on the certified death 
certificate.  In this regard, the Board observes that in 
October 2008, the appellant submitted a photocopy of the 
Veteran's death certificate that had been altered to include 
a handwritten notation of "PTSD" in a box indicating other 
significant conditions contributing to death.  This 
photocopied certificate is dated the same date as the 
certified death certificate that had previously been 
submitted.  The Board finds it significant that this notation 
is not contained on the certified death certificate that the 
appellant had previously submitted.  Therefore, its 
credibility in general is suspect and the Board does not give 
credence to it.

Further, the clinical evidence of record does not reflect 
that the Veteran's service-connected PTSD contributed 
substantially or materially to the Veteran's death; combined 
to cause death; or aid or lend assistance to the production 
of death under 38 U.S.C. § 3.312(c) (2008).  

Given the above, there is little evidence of a nexus between 
the Veteran's service connected PTSD and the Veteran's fatal 
congestive heart failure, coronary artery disease, diabetes 
or hypertension, nor is there competent medical evidence 
showing that the Veteran's congestive heart failure, coronary 
artery disease, diabetes and hypertension was related to any 
incidence of service.  Therefore, the preponderance of the 
evidence is against service connection for cause of death.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

In short, a preponderance of the evidence is against the 
claim.  The benefit sought on appeal is therefore denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


